          Case 3:19-cv-00741-SRU Document 66 Filed 12/17/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

                                                  :
 LORNA NORRIS,                                    :
                                                  : CASE NO. 3:19-cv-00741-SRU
                Plaintiff,                        :
                                                  :
 v.                                               :
                                                  :
 GENERAL ELECTRIC EMPLOYEES                       :
 FEDERAL CREDIT UNION,                            :
                                                  : DECEMBER 17, 2020
                Defendant.                        :


      DEFENDANT’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO SEAL

        Defendant cannot imagine or understand why Plaintiff opposes the Motion to Seal that

GEEFCU submitted in an effort to protect the Plaintiff’s own sensitive information. Exhibits B,

C, and E to GEEFCU’s Local Rule 56(a)(1) Statement of Facts are documents related to the

Plaintiff’s credit account at GEEFCU. Appreciating the sensitive nature of such information and

preferring not to display it on the public docket, GEEFCU moved the Court to seal those

documents and eliminate the risk. The Court should grant GEEFCU’s Motion to Seal.

        In its memorandum of law in support of the Motion to Seal, GEEFCU stated that the

exhibits it sought to seal contained Plaintiff’s “account number and other sensitive personal

information.” (Doc. No. 61-1 at 2.) This “other sensitive personal information,” which is

contained in Exhibit E, includes Plaintiff’s social security number, Plaintiff’s address, Plaintiff’s

account numbers associated with other accounts, and the address of one of Plaintiff’s relatives.

Moreover, all of the exhibits contain Plaintiff’s account number.

        In Mark v. Gawker Media LLC, No. 13-CV-4347 (AJN), 2015 WL 7288641, at *2

(S.D.N.Y. Nov. 16, 2015), the Court found the “privacy interests in individuals’ personal



                                                 1
            Case 3:19-cv-00741-SRU Document 66 Filed 12/17/20 Page 2 of 3




information . . . to be ‘competing considerations’ sufficient to rebut the common-law presumption

of access.” The personal information in that case included email addresses, account usernames,

and telephone numbers. See id.         Here, GEEFCU is seeking to seal documents containing

Plaintiff’s credit account numbers, social security number, and address, as well as the address of

one of her relatives. This information is much more sensitive than what was before the court in

Mark and, therefore, the Court should conclude that GEEFCU has rebutted the presumption of

access.

          As noted above, GEEFCU is well aware of the risks associated with exposing one’s account

and other sensitive information to the general public. Risks of identity theft and other forms of

fraud are compelling reasons to seal the exhibits, and it is unclear to GEEFCU why Plaintiff

opposes GEEFCU’s efforts to protect her sensitive information. Moreover, GEEFCU wishes to

avoid violating any Federal Rules regarding the disclosure of personally identifiable/sensitive

information. Accordingly, GEEFCU respectfully requests that the Court grant its Motion to Seal.

                                              Respectfully Submitted,

                                              THE DEFENDANT,
                                              GENERAL ELECTRIC EMPLOYEES FEDERAL
                                              CREDIT UNION



                                              By /s/ Thomas C. Blatchley
                                                Thomas C. Blatchley
                                                Andrew D. Bullard
                                                Gordon & Rees Scully Mansukhani, LLP
                                                95 Glastonbury Boulevard, Suite 206
                                                Glastonbury, CT 06033
                                                Phone: 860-494-7525
                                                Fax: 860-560-0185
                                                Email: tblatchley@grsm.com
                                                Email: abullard@grsm.com




                                                 2
          Case 3:19-cv-00741-SRU Document 66 Filed 12/17/20 Page 3 of 3




                                        CERTIFICATION

        I hereby certify that on this 17th day of December, 2020, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by email to all parties by operation of the Court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filings. Parties
may access this filing through the Court’s CM/ECF System.




                                                              /s/ Thomas C. Blatchley
                                                              Thomas C. Blatchley




                                                  3
